

116 S248 IS: To ensure that the Secretary of the Interior collaborates fully with State and local authorities and certain nonprofit entities in managing the Corolla Wild Horse population on Federal land.
U.S. Senate
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 248IN THE SENATE OF THE UNITED STATESJanuary 28, 2019Mr. Tillis introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo ensure that the Secretary of the Interior collaborates fully with State and local authorities
			 and certain nonprofit entities in managing the Corolla Wild Horse
			 population on Federal land.
	
		1.Wild horses in and around the Cur­ri­tuck National Wildlife Refuge
 (a)Genetic diversityThe Secretary of the Interior (referred to in this section as the Secretary), in consultation with the North Carolina Department of Environment and Natural Resources, Currituck County, North Carolina, and the Corolla Wild Horse Fund, shall allow for the introduction of a small number of free-roaming wild horses from the Cape Lookout National Seashore as necessary to ensure the genetic diversity of the wild horse population in and around the Currituck National Wildlife Refuge, consistent with—
 (1)the laws (including regulations) applicable to the Currituck National Wildlife Refuge and the Cape Lookout National Seashore; and
 (2)the December 2014 Wild Horse Management Agreement approved by the United States Fish and Wildlife Service, the North Carolina Department of Environment and Natural Resources, Currituck County, North Carolina, and the Corolla Wild Horse Fund.
				(b)Agreement
 (1)In generalThe Secretary may enter into an agreement with the Corolla Wild Horse Fund to provide for the cost-effective management of the horses in and around the Currituck National Wildlife Refuge while ensuring that natural resources within the Currituck National Wildlife Refuge are not adversely impacted.
 (2)RequirementsThe agreement entered into under paragraph (1) shall specify that the Corolla Wild Horse Fund shall pay the costs associated with, with respect to the horses in and around the Currituck National Wildlife Refuge—
 (A)coordinating and conducting a periodic census, and inspecting the health, of the horses; (B)maintaining records of the horses living in the wild and in confinement;
 (C)coordinating and conducting the removal and placement of horses and monitoring of any horses removed from the Currituck County Outer Banks; and
 (D)administering a viable population control plan for the horses, including auctions, adoptions, contraceptive fertility methods, and other viable options.